Name: Council Decision 2011/860/CFSP of 19Ã December 2011 amending Decision 2010/800/CFSP concerning restrictive measures against the Democratic PeopleÃ¢ s Republic of Korea
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  criminal law
 Date Published: 2011-12-21

 21.12.2011 EN Official Journal of the European Union L 338/56 COUNCIL DECISION 2011/860/CFSP of 19 December 2011 amending Decision 2010/800/CFSP concerning restrictive measures against the Democratic Peoples Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2010/800/CFSP of 22 December 2010 concerning restrictive measures against the Democratic Peoples Republic of Korea (1), and in particular Articles 9(2) and 12(3) thereof, Whereas: (1) On 22 December 2010, the Council adopted Decision 2010/800/CFSP concerning restrictive measures against the Democratic Peoples Republic of Korea. (2) The Council has carried out a complete review of the list of persons and entities, as set out in Annexes II and III to Decision 2010/800/CFSP, to which Articles 4(1)(b) and (c) and 5(1)(b) and (c) of that Decision apply. (3) The Council has concluded that the persons and entities listed in Annexes II and III to Decision 2010/800/CFSP should continue to be subject to the specific restrictive measures provided for therein. (4) The Council has also concluded that the entry concerning one entity included in Annex II to Decision 2010/800/CFSP should be amended. (5) The Council has moreover decided that additional persons and entities should be included in the list of persons and entities subject to restrictive measures as set out in Annexes II and III to Decision 2010/800/CFSP. (6) The list of persons and entities set out in Annexes II and III to Decision 2010/800/CFSP should be updated accordingly, HAS ADOPTED THIS DECISION: Article 1 Annexes II and III to Decision 2010/800/CFSP shall be amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 19 December 2011. For the Council The President M. KOROLEC (1) OJ L 341, 23.12.2010, p. 32. ANNEX Decision 2010/800/CFSP shall be amended as follows: (1) Annex II shall be amended as follows: (a) The following persons shall be added to point (A) and the following entities shall be added to point (B): A. List of persons referred to in Articles 4(1)(b) and 5(1)(b) Name (and possible aliases) Identifying information Reasons 1. Lieutenant General Kim Yong Chol (alias: Kim Yong-Chol; Kim Young-Chol; Kim Young-Cheol; Kim Young-Chul) DOB: 1946 Location: Pyongan-Pukto, North Korea Kim Yong Chol is the commander of Reconnaissance General Bureau (RGB). 2. Pak To-Chun DBO: March 9th 1944 POB: Jagang, Rangrim Member of the National Security Council. He is in charge of the arms industry. It is reported that he commands the office for nuclear energy. This institution is decisive for DPRKs nuclear and rocket launcher program. B. List of entities referred to in Article 5(1)(b) Name (and possible aliases) Identifying information Reasons 1. Hesong Trading Corporation Pyongyang, DPRK Controlled by Korea Mining Development Corporation (KOMID) (designated by UNSCR 1718 Sanctions Committee in April 2009): primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Involved in supplies with potential use in ballistic missile program. 2. Tosong Technology Trading Corporation Pyongyang, DPRK Controlled by Korea Mining Development Corporation (KOMID) (designated by UNSCR 1718 Sanctions Committee in April 2009): primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons 3. Korea Complex Equipment Import Corporation Rakwon-dong, Pothonggang District, Pyongyang, DPRK Controlled by Korea Ryonbong General Corporation (designated by the UNSCR 1718 Sanctions Committee in April 2009): defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales 4. Korea International Chemical Joint Venture Company (alias Choson International Chemicals Joint Operation Company; Chosun International Chemicals Joint Operation Company; International Chemical Joint Venture Corporation) Hamhung, South Hamgyong Province, DPRK; Man gyongdae-kuyok, Pyongyang, DPRK; Mangyungdae-gu, Pyongyang, DPRK Controlled by Korea Ryonbong General Corporation (designated by the UNSCR 1718 Sanctions Committee in April 2009): defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales 5. Korea Kwangsong Trading Corporation Rakwon-dong, Pothonggang District, Pyongyang, DPRK Controlled by Korea Ryonbong General Corporation (designated by the UNSCR 1718 Sanctions Committee in April 2009): defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales 6. Korea Ryonha Machinery Joint Venture Corporation (a.k.a.: Chosun Yunha Machinery Joint Operation Company; Korea Ryenha Machinery J/V Corporation; Ryonha Machinery Joint Venture Corporation) Central District, Pyongyang, DPRK; Mangungdae-gu, Pyongyang, DPRK; Mangyongdae District, Pyongyang, DPRK Controlled by Korea Ryonbong General Corporation (designated by the UNSCR 1718 Sanctions Committee in April 2009): defence conglomerate specialising in acquisition for DPRK defence industries and support to that countrys military-related sales Production sites have been modernized lately and are partly intended for processing materials relevant to nuclear production. 7. Munitions Industry Department (a.k.a.: Military Supplies Industry Department) Pyongyang, DPRK Responsible for overseeing activities of North Koreas military industries, including the Second Economic Committee (SEC) and KOMID. This includes overseeing the development of North Koreas ballistic missile and nuclear programmes. Until recently, it was headed by Jon Pyong Ho. Information suggests former Minitions Industry Department (MID) first vice director Chu Kyu-chang (Ju Gyu-chang) is now director of the MID, which is publicly referred to as the Machine Building Industry Department. Chu served as the overall supervisor for North Koreas missile development, including oversight of the April 5, 2009 Taepo Dong-2 (TD-2) missile launch and the failed July 2006 TD-2 launch. 8. Reconnaissance General Bureau (RGB) (a.k.a.: Chongchal Chongguk; RGB; KPA Unit 586) Hyongjesan-Guyok, Pyongyang, North Korea; Nungrado, Pyongyang, North Korea. The Reconnaissance General Bureau (RGB) is North Koreas premiere intelligence organization, created in early 2009 by the merger of existing intelligence organizations from the Korean Workers Party, the Operations Department and Office 35, and the Reconnaissance Bureau of the Korean Peoples Army. It falls under direct command of the Ministry of Defence and is primarily in charge of gathering military intelligence. RGB trades in conventional arms and controls the EU-designated North Korean conventional arms firm Green Pine Associated Corporation (Green Pine). (b) In point (B), the entry for Green Pine Associated Corporation shall be replaced by the following: Name Identifying information Reasons 1. Green Pine Associated Corporation (alias: Chongsong Yonhap; Chongsong Yonhap; Saengpil Associated Company; General Precious Metal Complex (GPM); Myong Dae Company; Twin Dragon Trading (TDT)) c/o Reconnaissance General Bureau Headquarters, Hyongjesan-Guyok, Pyongyang/Nungrado, Pyongyang Chongsong Yonhap has been identified for sanctions for exporting arms or related material from North Korea. Green Pine specializes in the production of maritime military craft and armaments, such as submarines, military boats and missile systems, and has exported torpedoes and technical assistance to Iranian defence-related firms. Green Pine is responsible for approximately half of the arms and related materiel exported by North Korea and has taken over many of the activities of KOMID after its designation by the UNSC. (2) In Annex III, the following persons shall be added to point (A) and the following entities shall be added to point (B): A. List of persons referred to in Articles 4(1)(c) and 5(1)(c) Name (and possible aliases) Identifying information Reasons 1. Kim Tong-Myo'ng (a.k.a.: Kim Chin-so'k) DOB: 1964, Nationality: North Korean. Kim Tong-Myo'ng acts on behalf of Tanchon Commercial Bank (designated by the 1718 Committee in April 2009). Kim Dong Myong has held various positions within Tanchon since at least 2002 and is currently Tanchon's president. He has also played a role in managing Amroggang's affairs (owned or controlled by Tanchon Commercial Bank) using the alias Kim Chin-so'k. B. List of entities referred to in Article 5(1)(c) Name (and possible aliases) Identifying information Reasons 1. Korea Kwangson Banking Corp. (KKBC) (a.k.a.: Korea Kwangson Banking Corp; KKBC) Jungson-dong, Sungri Street, Central District, Pyongyang, DPRK A subordinate acting on behalf of or at the direction of, owned or controlled by the Korea Ryonbong General Corporation (designated by the UNSCR 1718 Sanctions Committee in April 2009). Provides financial services in support of both Tanchon Commercial Bank (designated by UNSCR1718 Sanctions Committee in April 2009) and Korea Hyoksin Trading Corporation (designated by UNSCR1718 Sanctions Committee in July 2009). Since 2008, Tanchon has been utilizing KKBC to facilitate funds transfers likely amounting to millions of dollars, including transfers involving Korea Mining Development Trading Corporation (KOMID) (designated by UNSCR1718 Sanctions Committee in April 2009) related funds from Burma to China in 2009. Additionally, Hyoksin, which the UN described as being involved in the development of weapons of mass destruction, sought to use KKBC in connection with a purchase of dual-use equipment in 2008. KKBC has at least one overseas branch in Dandong, China. 2. Amroggang Development Banking Corporation (a.k.a.: Amroggang Development Bank; Amnokkang Development Bank) Tongan-dong, Pyongyang, DPRK Owned or controlled by Tanchon Commercial Bank (designated by the 1718 Committee in April 2009). Established in 2006, Amroggang is managed by Tanchon officials. Tanchon plays a role in financing KOMIDs (designated by the 1718 Committee in April 2009) sales of ballistic missiles and has also been involved in ballistic missile transactions from KOMID to Irans Shahid Hemmat Industrial Group (SHIG). 3. Bank of East Land (a.k.a.: Dongbang Bank; Tongbang Unhaeng; Tongbang Bank) PO Box 32, BEL Building, Jonseung-Dung, Moranbong District, Pyongyang, North Korea North Korean financial institution Bank of East Land (aka Dongbang Bank) facilitates weapons-related transactions for, and other support to, designated arms manufacturer and exporter Green Pine Associated Corporation (Green Pine). Bank of East Land has actively worked with Green Pine to transfer funds in a manner that circumvents sanctions. In 2007 and 2008, Bank of East Land facilitated transactions involving Green Pine and designated Iranian financial institutions, including Bank Melli and Bank Sepah. Bank of East Land has also facilitated financial transactions for the benefit of North Koreas Reconnaissance General Bureaus (RGB) weapons program. 4. Office 39 of The Korean Workers Party (a.k.a.: Office #39; Office No. 39; Bureau 39; Central Committee; Third Floor Division 39.) Second KWP Government Building (Korean: Chongsa), Chungsong, Urban Tower (KoreanDong), Chung Ward, Pyongyang, North Korea; Chung-Guyok (Central District), Sosong Street, Kyongrim-Dong, Pyongyang, North Korea; Changgwang Street, Pyongyang, North Korea. Office 39 of the Korean Workers Party engages in illicit economic activity to support the North Korean government. It has branches throughout the nation that raise and manage funds and is responsible for earning foreign currency for North Koreas Korean Workers Party senior leadership through illicit activities such as narcotics trafficking. Office 39 controls a number of entities inside North Korea and abroad through which it conducts numerous illicit activities including the production, smuggling, and distribution of narcotics. Office 39 has also been involved in the attempted procurement and transfer to North Korea of luxury goods. Office 39 figures among the most important organisations assigned with currency and merchandise acquisition. It is said to be directly under the command of KIM Jong-il. It controls several trading companies some of which are active in illicit activites, among them Daesong General Bureau, part of Daesong group, the largest company group of the country. Office 39 according to some sources entertains representation office in Rome, Beijing, Bangkok, Singapore, Hongkong and Dubai. To the outside office 39 changes name and appearance regularly. Director of office 39, JON il-chun is already listed on the EU sanction list. Office 39 produced methamphetamine in Sangwon, South Pyongan Province and was also involved in the distribution of methamphetamine to small-scale North Korean smugglers for distribution through China and South Korea. Office 39 also operates poppy farms in North Hamkyong Province and North Pyongan Province and produces opium and heroin in Hamhung and Nachin. In 2009, Office 39 was involved in the failed attempt to purchase and export to North Korea  through China  two Italian-made luxury yachts worth more than $15 million. Halted by Italian authorities, the attempted export of the yachts destined for Kim Jong-il was in violation of United Nations sanctions against North Korea under UNSCR 1718, which specifically require Member States to prevent the supply, sale, or transfer of luxury goods to North Korea. Office 39 previously used Banco Delta Asia to launder illicit proceeds. Banco Delta Asia was identified by the Treasury Department in September 2005 as a primary money laundering concern under Section 311 of the USA PATRIOT Act because it represented an unacceptable risk of money laundering and other financial crimes.